IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


JACQUELINE SCHWEIGART,                      : No. 444 MAL 2021
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
KEVIN SCHMALENBERGER, M.D. AND              :
WEST SHORE ANESTHESIA                       :
ASSOCIATES,                                 :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2022, the Petition for Allowance of Appeal

is DENIED.